                IN THE UNITED
Case 1:20-cv-00149-CG-MU      STATES
                         Document 6 FiledDISTRICT  COURT
                                          05/27/20 Page 1 of 1             PageID #: 17
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                          )
                                            )
       Plaintiff,                           )
                                            )
 vs.                                        )   CIVIL ACTION 20-0149-CG-MU
                                            )
 ALABAMA, U.S.,                             )
                                            )
       Defendant.                           )

                                     JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Plaintiff’s Complaint be DISMISSED without

prejudice, prior to service of process, because Plaintiff’s Complaint fails to state a

claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). It is

further ORDERED that Plaintiff is extended leave to file an amended complaint by

not later than June 10, 2020, see Butler v. Morgan, 562 F. App’x 832, 835 (11th

Cir. 2014) (finding that a district court must grant a plaintiff at least one

opportunity to amend his complaint before dismissal, even if the plaintiff never

seeks leave to amend, if it appears that the filing of an amended complaint might

cure noted deficiencies); however, Plaintiff is specifically cautioned that he must

supply additional information to satisfy this Court that he has a plausible claim for

relief against the State of Alabama.

       DONE and ORDERED this 27th day of May, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
